COURT
OF APPEALS
SECOND DISTRICT OF
TEXAS
FORT
WORTH
 
NO. 02-10-00250-CV 
 



In re Joseph C. Campbell


 


RELATOR
 




 



------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
The
court has considered relator’s motion to incorporate clerk’s records and
reporter’s records.  The motion is
granted.
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that relief should be denied. 
Accordingly, relator’s petition for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL: 
MEIER, J.; LIVINGSTON, C.J.; and MCCOY, J.
 
DELIVERED: 
 August 20, 2010




    [1]See
Tex. R. App. P. 47.4.